PER CURIAM:
Epitomized Opinion
Kenton city council passed an ordinance fixing the rates to be charged by the Lighting Co. for gas and gas service in Kenton. The Co. appealed to the Public Utilities Commission, which raised the rates set by the council, but not as high as the Co. wished. In affirming the judgment of the Commission, the Supreme Court held:
1. The Supreme Court will not substitute its judgment for that of an administrative body created pursuant to the act of legislature as to matters within its province and before it will interfere with the order of the Public Utilities Commission fixing a rate, it must appear from a consideration of the record that the action of the Commission was unlawful and unreasonable.
2. A finding of the Public Utilities Commission as to the charges a utility would be allowed to make for gas based upon operating expenses, held not unreasonable or against the weight of evidence.
2. In a price-fixing proceeding, by the State Public Utilities Commission, a finding that there was 13 per cent loss of gas, held not unreasonable or against the weight of evidence.
4. In such a proceeding Commission might consider the experience of neighboring cities under similar circumstances in making its findings as to what amount of future sales would be.